The opinion of the court was delivered by
Miller, J.
The defendants appeal from the judgment decreeing opponents’ payment of a debt with privilege on certain appurtenances of a sugar mill.
There had been a previous judgment in the opponents’ favor, but in the enumeration of the appurtenances there was an omission. On *413the rule for new trial the court extended the description of the articles covered by the privilege so as to embrace all intended by the original judgment. No notice of the rule for new trial was given the defendants, and from the judgment on the new trial this appeal is taken.
It is insisted by defendants that the judgment can not be changed in any material respect except on a rule for a new trial, duly served on the parties in interest. It is claimed by the opponents that the defendant in execution is not entitled to notice, and that the judgment merely corrected an error and supplied that which it was intended to be incorporated in the original judgment.
The appeal brings up all the testimony on the trial and sustains the judgment rendered on the rule for new trial. The objection to the rule for the new trial is, therefore, of no importance, as our judgment must give effect to the testimony sustaining the opponents’ demand. Whipple vs. Hertzberger, 11 An. 475.
It is therefore ordered, adjudged and decreed that-the judgment of the lower court be affirmed with costs.